Citation Nr: 1142545	
Decision Date: 11/17/11    Archive Date: 11/30/11

DOCKET NO.  02-05 960	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for memory loss, to include as due to an undiagnosed illness.

2.  Entitlement to service connection for digestive problems, to include as due to an undiagnosed illness.

3.  Entitlement to service connection for insomnia, to include as due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The Veteran served on active duty from August 1978 to March 1992.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from an August 2001 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  The claims were previously before the Board in February 2004, November 2005, May 2007, and most recently in November 2009.  They were remanded for further development and adjudication. 

In a June 2011 rating decision, service connection for fibromyalgia (claimed as joint pain) was awarded.  Thus, there no longer remains a claim in controversy.  The remaining matters listed on the cover page of the instant decision have been returned to the Board and are now ready for appellate disposition.


FINDINGS OF FACT

1.  The Veteran has been apprised of what evidence would substantiate the claims for benefits and the allocation of responsibility for obtaining such evidence; and all relevant medical and lay evidence obtainable and necessary to render a decision in these matters has been received.

2.  The Veteran served in Southwest Asia during the Persian Gulf War.

3.  The claimed memory loss has been shown to be attributable to the service-connected posttraumatic stress disorder (PTSD), a known clinical diagnosis; it is not a separately diagnosed disability and is not otherwise shown to be related to service.

4.  The claimed digestive problems have been shown to be attributable to gastroesophageal reflux disease (GERD) and hiatal hernia, known clinical diagnoses; affording the Veteran all reasonable doubt, they are otherwise shown to be related to service on a direct causation basis.

5.  The claimed insomnia has been shown to be attributable to the service-connected PTSD, a known clinical diagnosis; it is not a separately diagnosed disability and is not otherwise shown to be related to service.


CONCLUSIONS OF LAW

1.  The claimed memory loss was not incurred in or aggravated by active duty service, including as due to an undiagnosed illness based on Persian Gulf War service.  38 U.S.C.A. §§ 1110, 1131, 1117 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.317 (2011).

2.  The criteria for service connection for GERD and hiatal hernia have been met.  38 U.S.C.A. §§ 1110, 1131, 1117 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.317 (2011).

3.  The claimed insomnia was not incurred in or aggravated by active duty service, including as due to an undiagnosed illness based on Persian Gulf War service.  
38 U.S.C.A. §§ 1110, 1131, 1117 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.317 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. 5100, 5102, 5103, 5103A, 5106, 5107 and 5126; see also 38 C.F.R.
§ 3.102, 3.156(a), and 3.326(a), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1);  Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002). 

Duty to Notify 

The record shows that in March 2001, March 2004, and May 2007 VCAA letters, the Veteran was informed of the information and evidence necessary to warrant entitlement to the benefit sought on appeal.  The Veteran was also advised of the types of evidence VA would assist him in obtaining as well as his own responsibilities with regard to identifying relevant evidence.  See Quartuccio v. Principi,  16 Vet. App. 183, 187 (2002); Charles v. Principi, 16 Vet. App. 370 (2002). 

The United States Court of Appeals for Veterans Claims' (Court) decision in Pelegrini v. Principi, 18 Vet. App. 112 (2004) held, in part, that a VCAA notice as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim for VA benefits.  The notice requirements apply to all five elements of a service connection claim: 
1) veteran status; 2) existence of a disability; (3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

In this case, the RO provided VCAA notice to the Veteran in March 2001, which was prior to the August 2001 rating decision.  Accordingly, the requirements the Court set out in Pelegrini have been satisfied.  

In the present appeal, the Veteran was provided with notice of what type of information and evidence was needed to substantiate the claims for service connection.  The May 2007 letter gave notice of the types of evidence necessary to establish a disability rating and effective date for the disability on appeal.  The claims were last readjudicated in a May 2011 supplemental statement of the case (SSOC). 

In sum, the Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principia, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of the notice.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009)(Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.)  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006). 

Duty to Assist 

Furthermore, the Board finds that there has been substantial compliance with the assistance provisions set forth in the law and regulations.  The record in this case includes service treatment records, post-service VA and medical records, lay statements, and reports of VA examination.  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide the case and no further action is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  No additional pertinent evidence has been identified by the claimant. 

The Veteran has been afforded multiple VA examinations in connection with the claims for benefits.  They contain the necessary information to make a decision on  the merits of the claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

For the foregoing reasons, the Board therefore finds that VA has satisfied its duty to notify and the duty to assist pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 5103 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159(b), 20.1102 (2011); Pelegrini, supra; Quartuccio, supra; Dingess, supra.  

Any error in the sequence of events or content of the notice is not shown to have any effect on the case or to cause injury to the claimant.  Thus, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998). 
Service Connection Criteria

The issues before the Board involve claims of entitlement to service connection. Applicable law provides that service connection will be granted if it is shown that the veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Moreover, where a veteran served continuously for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and an ulcer becomes manifest to a degree of at least 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309.  

In order to prevail on the issue of service connection there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in- service occurrence or aggravation of a disease or injury; and medical evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet. App. 341, 346 (1999).

Under 38 C.F.R. § 3.317 (2011), a Persian Gulf Veteran who exhibits objective indications of a qualifying chronic disability may be service-connected, provided that such disability became manifest either during active military, naval, or air service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2011, and by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  See also Extension of the Presumptive Period for Compensation for Gulf War Veterans, 71 Fed. Reg. 75,669-75,672 (December 18, 2006).

A "qualifying chronic disability" has been defined to mean a chronic disability resulting from any of the following (or any combination of the following): (1) an undiagnosed illness; (2) medically unexplained chronic multisymptom illnesses that are defined by a cluster of signs or symptoms (specifically chronic fatigue syndrome, fibromyalgia, irritable bowel syndrome, or any other illness the Secretary determines meets the criteria of a medically unexplained chronic multisymptom illnesses); or (3) any diagnosed illness that the Secretary determines warrants a presumption of service connection.  38 C.F.R. § 3.317(a)(2)(i).

When determining whether a qualifying chronic disability became manifest to a degree of 10 percent or more, the Board must explain its selection of analogous Diagnostic Code.  Stankevich v. Nicholson, 19 Vet. App. 470, 472 (2006).

The term "medically unexplained chronic multisymptom illness" means a diagnosed illness without conclusive pathophysiology or etiology, that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities. 

Chronic multisymptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained. 38 C.F.R. 
§ 3.317(a)(2)(ii) .  

"Objective indications of chronic disability" include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R. 
§ 3.317(a)(3).  

Disabilities that have existed for six months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a six-month period will be considered chronic.  The six-month period of chronicity is measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  38 C.F.R. § 3.317(a)(4).

Signs or symptoms that may be a manifestation of an undiagnosed illness or a medically unexplained chronic multisymptom illness include, but are not limited to the following: fatigue; signs or symptoms involving the skin; headache; muscle pain; joint pain; neurologic signs or symptoms; neuropsychological signs or symptoms; signs or symptoms involving the respiratory system (upper or lower); sleep disturbances; gastrointestinal signs or symptoms; cardiovascular signs or symptoms; abnormal weight loss; and menstrual disorders. 38 C.F.R. § 3.317(b).


Analysis

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran had active service in the Southwest Asia Theater of Operations during the Persian Gulf War.  In making this determination, the Board referred to the Veteran's DD Form 214, which reflects Persian Gulf War service from December 1990 to May 1991 and receipt of the Southwest Asia Service Medal.

The Veteran's contentions can be grouped into two theories: (1) that his claimed disabilities are due to undiagnosed illnesses due to Persian Gulf service; and (2) that his claimed disabilities, even if not due to undiagnosed illnesses, are the direct result of service.  The Board will address each contention in turn. 


(i.) Undiagnosed Illness Due to Persian Gulf Service

The Veteran does not necessarily contend that his claimed memory loss, digestive problems, and insomnia are "stand alone" disorders.  Rather, he contends that they are manifestations of undiagnosed illnesses due to his service in the Persian Gulf, and that he should be compensated for such under 38 U.S.C.A. § 1117 (West 2002).

A careful review of the claims file shows that each of the Veteran's claimed symptoms has been attributed to a known diagnosis.  The March 2010 VA examiner opined the Veteran's memory problems were included as part of his depressive symptoms attributable to PTSD and not severe enough to warrant an additional diagnosis.  Previous VA examinations findings were as follows: in February 1997, no impairment in memory; in April 1997, complaints of difficulty with memory were due to decreased attention and concentration as a result of depression; in January 2006, the Veteran's memory was intact; and in August 2008, there were no significant memory problems.

The Veteran's digestive problems have been attributed to known clinical diagnoses of GERD and hiatal hernia.  Moreover, the April 2011 VA examiner found no evidence of irritable bowel syndrome or any undiagnosed illness or any syndrome/disorder suggestive of Gulf War Illness.

The Veteran's insomnia has been attributed to the service-connected PTSD.  Specifically, the November 2004 VA examiner found that the Veteran's major depressive disorder and PTSD could explain the Veteran's sleep disturbances.  The August 2008 VA examiner opined the Veteran's sleep disturbances were secondary to his psychiatric disorders, which have been variously diagnosed as PTSD, anxiety disorder and major depressive disorder.

The competent medical evidence is therefore against the conclusion that the claimed   memory loss, digestive problems, and insomnia manifestations cannot be presumptively linked to an undiagnosed illness that is based on his service in the Persian Gulf.   Accordingly, the provisions of 38 C.F.R. § 3.317 do not apply.


(ii.) Direct Service Connection

The Board must also address whether any claimed disorder is the direct result of a disease or injury of his service.

As noted, in order to establish direct service connection for a claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson, supra.  


Memory Loss and Insomnia

The Veteran's service treatment records are negative for complaints of memory loss and insomnia.  Though the Board does acknowledge that private treatment records dated during the Veteran's active service, in 1985, contain complaints of insomnia.

Post-service, the Veteran has not been diagnosed with a separately diagnosed disability manifested by memory loss or insomnia.  Memory loss has been found to be a symptom of the service-connected PTSD, previously classified as anxiety disorder and major depressive disorder.  Notably, the March 2010 VA examiner opined the Veteran's memory problems were included as part of his depressive symptoms attributable to the PTSD and not severe enough to warrant an additional diagnosis.  

As  noted above, the February 1997 VA examiner found no evidence of impairment in memory.  The April 1997 VA examiner attributed complaints of difficulty with memory to decreased attention and concentration secondary to depression.  The January 2006 VA examiner found the Veteran's memory to be intact.  The August 2008 VA examiner also found no significant memory problems.

Insomnia has also been attributed to the service-connected PTSD.  As previously indicated, the November 2004 VA examiner found that the Veteran's major depressive disorder and PTSD explained the Veteran's sleep disturbances.  The August 2008 VA examiner opined the Veteran's sleep disturbances were secondary to his psychiatric disorders, which include anxiety disorder,  major depressive disorder, and PTSD.

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. § 1131; see Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) (holding that interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary).  The evidence must show that the Veteran currently has the disability for which benefits are being claimed.  Such is not the case in the instant matter with regard to the claims for memory loss and insomnia.  38 C.F.R. § 3.303.

As there is no currently diagnosed disability manifested by memory loss or insomnia, other than the service-connected PTSD, for which memory loss and insomnia are symptoms of, service connection is clearly not warranted.  Id.  

Though the Veteran contends that he has separate disabilities manifested by memory loss and insomnia that are related to his period of service, there is simply no medical evidence on file supporting the Veteran's assertion, and his statements alone cannot constitute competent evidence of a medical diagnosis or nexus opinion as only those medically trained are competent to diagnose or opine as to likely etiology of the claimed memory loss and insomnia.  See Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992).  

The Board observes that lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Barr v. Nicholson, 21 Vet. App. 303 (2007) (lay testimony is competent to establish the presence of observable symptomatology).  

However, the Board finds that the Veteran's lay statements, and those of his family and friends which note symptoms of fatigue/insomnia, in the present case are outweighed by the post-service treatment records indicating that there is no separate disability manifested by memory loss or insomnia.

In sum, the preponderance of the evidence is against the claims and the appeals involving service connection must therefore be denied.  38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).   


Digestive Problems

While the Veteran's digestive problems have  been attributed to known clinical diagnoses, which precludes service connection under the provisions of 38 C.F.R. § 3.317 for undiagnosed illness, the Board has considered the Veteran's contentions in light of the evidence of record and the applicable law,  and finds that the weight of such evidence is at least in approximate balance, and the Board therefore will grant service connection for GERD and hiatal hernia on a direct causation basis.  
38 U.S.C.A § 5107(b) (West 2002); 38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. App. 518, 519 (1996); Brown v. Brown, 5 Vet. App. 413, 421 (1993) (observing that under the "benefit-of-the-doubt" rule, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the claimant shall prevail upon the issue).

A review of the record shows the Veteran's service treatment records are negative for complaints of digestive problems; however, there are private medical records dated during the Veteran's active duty service, that contain complaints of abdominal pain.  Notably, records from Saint Joseph's Hospital, dated in November 1987 reveal the Veteran was found to have slight GERD by upper gastrointestinal study (UGI).  The duodenal bulb was also considered irritable with prominent folds.  There was no acute ulcer seen in the stomach.  

Post-service, the Veteran was diagnosed with hiatal hernia by esophagogastroduodenoscopy in 1994.  Subsequently, he has continued to complain of digestive symptoms, to include, but not limited to, regurgitation, nausea, burning, and belching.  The diagnosis of hiatal hernia was confirmed upon VA examinations in February 1997 and November 2004  and in private treatment notes dated in November 1999.

The Veteran was diagnosed with GERD and heartburn upon VA examination in January 2006.  The Board is cognizant the VA examiner indicated that GERD and heartburn had their onset since service; however, this is contradicted by private medical records dated during the Veteran's active service.  

The Board is also aware that the July 2008 VA examiner opined GERD and digestive symptoms were not related to the Veteran's active military service.  But the examiner also indicated that records pertaining to digestive problems from Saint Joseph's hospital were not found in the claims file, when they clearly are part of the record and delineated above. 

The March 2010 VA examiner opined that GERD was less likely as not related to a specific exposure event experienced by the Veteran during service in Southwest Asia.  The Board agrees and has previously found so in the instant decision.

Based on the evidence of record, there can be no doubt that further medical inquiry could be undertaken with a view towards development of the claim.  Specifically, ordering another VA examination; however, under the "benefit-of-the-doubt" rule, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the Veteran shall prevail upon the issue. Ashley v. Brown, 6 Vet. App. 52, 59 (1993); see also Massey v. Brown, 7 Vet. App. 204, 206-207 (1994).

The mandate to accord the benefit of the doubt is triggered when the evidence has reached such a stage of balance.  In this matter, the Board is of the opinion that this point has been attained.  Private treatment records dated in 1985, during the Veteran's active service, contain complaints of abdominal pain and objective findings of slight GERD.  The Veteran has asserted that he had continued or ongoing digestive problems since service, these statements are found to be credible for the purpose of establishing a continuity of symptomatology following service and supported by the objective medical evidence of record.  38 C.F.R. § 3.303(b); Layno v. Brown, 6 Vet. App. 465 (1994); see also Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  

Because a state of relative equipoise has been reached in this case, the benefit of the doubt rule will therefore be applied.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996); Brown v. Brown, 5 Vet. App. 413, 421 (1993).   Hence, service connection for GERD and hiatal hernia is warranted.


ORDER

Entitlement to service connection for memory loss, to include as due to an undiagnosed illness, is not warranted.  Entitlement to service connection for insomnia, to include as due to an undiagnosed illness, is not warranted.  To this extent, the appeal is denied. 

Entitlement to service connection for GERD and hiatal hernia is warranted.  To this extent, the appeal is granted. 



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


